           Case 1:20-cv-01949-VEC Document 34 Filed 09/09/20 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 9/9/2020
 -------------------------------------------------------------- X
 ANGEL CHEVRESTT,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :   20-CV-1949 (VEC)
                            -against-                           :
                                                                :        ORDER
                                                                :
 BARSTOOL SPORTS, INC.,                                         :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, District Judge:

       WHEREAS on September 1, 2020, the Court ordered Mr. Liebowitz to submit a letter: (i)

detailing the specific and concrete changes he is making to his practice and (ii) explaining why

he unilaterally substituted another course in direct violation of a previous Court order and

without the Court's permission (Dkt. 30);

       WHEREAS on September 8, 2020 Mr. Liebowitz submitted a letter that fails to address

adequately these two issues (Dkt. 31);

       IT IS HEREBY ORDERED THAT: Mr. Liebowitz must appear in-person on September

15, 2020 at 2:00 p.m. in Courtroom 518 of the Thurgood Marshall Courthouse, 40 Foley

Square, New York, New York, 10007. Mr. Liebowitz should be prepared to explain in detail

what concrete steps he has taken, based on the CLE courses he took, to improve his practice or

otherwise ensure that the non-compliance that gave rise to the sanctions in the first instance will

not be repeated. He should also be prepared to explain why, when he learned that due to his own

inattention to detail one of the courses he was ordered to take was unavailable, he did not ask the

Court to modify its prior order rather than unilaterally deciding he could take a different course.
        Case 1:20-cv-01949-VEC Document 34 Filed 09/09/20 Page 2 of 2




SO ORDERED.

                                          _________________________________
Date: September 9, 2020                         VALERIE CAPRONI
      NY, NY                                  United States District Judge




                                      2
